DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 41-66 and 83-92 in the reply filed on 06/30/2021 is acknowledged.
Claims 67-82 and 93-100 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/30/2021. Applicant further cancelled the withdrawn claims.
Claim Objections
Claim 83 is objected to because of the following informalities: the term that the laser beam pattern to the lens of the eye “changes the flexibility of and weakens the first area …” in lines 17-18 appears to have a minor informality. In this Office Action (OA), this term is treated that the laser beams pattern delivered to the lens of the eye changes the flexibility of the lens of the eye by weakening the first area of the lens, thereby increasing the accommodative amplitude of the eye.
Applicant is advised that should claim 49 be found allowable, claim 53 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41-66 and 83-92 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 41 recites the limitation “a laser beam delivery pattern, for directing the optics to deliver the laser beam in the laser beam delivery pattern to a predetermined area of the lens of the eye” in lines 8-10. In dependent claim 83 also recites a similar limitation in lines 8-10. The scope of this limitation cannot be determined from the claim language or the specification. For example, it not clear how the laser beam pattern directs/control the optics to deliver the laser beam pattern to the desired area of the lens of the eye as claimed. Thus, this limitation renders indefinite claims 41-66 and 83-92.
Note: in this OA, the limitation described above is treated that a control system configured to deliver the laser beam to the lens in a particular pattern, as described in Pars. 0058 and 0062 of the specification, directs/controls the optics to deliver the laser beam pattern to the predetermined area of the lens of the eye.
Appropriate correction is required.
The term “about” in claim 42 line 2 is a relative term which renders the claim indefinite.  The term "diameter of about 6 mm" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Hence, this term further renders indefinite claims 42, 44, 48, 51, 52, 60, and 62. 
The term “about” in claim 46 line 2 is a relative term which renders the claim indefinite.  The term "diameter of about 1 mm" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 47 also recites a similar claim language. Hence, this term further renders the claims indefinite.
The term "essentially" in claim 45 line 3 is a relative term which renders the claim indefinite.  The term "essentially parallel" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This term further renders the claim indefinite.
Claim 48 recites the limitation "the cylinder" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 50 recites the limitation "the intersection" in line1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 52 recites the limitation "the intersection" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The term "substantially" in claim 54 line 2 is a relative term which renders the claim indefinite.  The term "substantially compressed" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This term further renders the claim indefinite.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 41, 43, 45-50, 53 -59is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Myers et al., Pub. No. U.S. 2004/0199149 (hereinafter “Myers”).
Regarding claims 41 and 83, Myers discloses apparatus and method of use for treating medical condition of the eye such presbyopia, refractive errors and cataracts, the apparatus comprising:
402 for providing a laser beam (see Fig. 3);
b.  optics located along the optical path for delivery of the laser beam from the laser to a natural crystal lens of an eye, the optics providing the capability to control the laser beam in the x, y and z directions (see Fig. 3 and Pars. 0049 – 0050);
d. a laser beam pattern control system 406, for directing the optics to deliver the laser beam in the laser beam delivery pattern to a predetermined area of the lens of the eye; and,
e. the laser beam delivery pattern comprising a plurality of laser beam shots, the plurality of laser beam shots defining a first and a second area of the lens, the first area having an outer portion that essentially follows the curvature of the lens, the second area defining an excluded zone (see Figs. 5A, 7-8B, and Pars. 0057-0058).
Regarding the limitation  ‘the delivery of the laser beam in the laser beam pattern to the natural crystalline lens of the eye changes the flexibility and shape/weakens of the first area of the lens, thereby increasing the accommodative amplitude of the eye’ in the claims, the recited claims language is directed to expected result. Myers further teaches that his treatment provides increases the accommodative amplitude of the eye as claimed (see Par. 0065). The laser beam patterns delivered to the lens of the eye, shown in Fig. 7 – 8, would change the flexibility, shape, and weakness of the first area of the lens as broadly as claimed.  
Regarding claims 43, 45, 49, 50, and 53, the excluded zone comprises axial and equatorial exclusion zones, wherein the axial exclusion zone has central axis essentially parallel to the optical axis of the eye. The axial and equatorial zones intersect and include an area defined by the middle of the equatorial axis and the apex of the eye’s lens as claimed (see Figs.  5A, 5C – 5E, and 7). 

Regarding claims 57 and 58, in at least some embodiment, the excluded axial and equatorial zones are free from laser shots as claimed (see Figs. 5A and 7).
Regarding claims 59-66, the recited limitation that “the delivery of the laser beam in the laser beam pattern to the natural crystalline lens of the eye does not change the flexibility and shape of the second area of the lens,” is directed to expected results. Furthermore, the laser beam pattern of Myers that is delivered to the first area of the lens would not change the flexibility and shape of the second area of the lens of the eye (i.e., the exclusion zone) as claimed. Hence, Myers functionally anticipates the claimed limitation.
Conclusion
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765.  The examiner can normally be reached on Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
September 9, 2021